In a proceeding pursuant to section 145-a of the Surrogate’s Court Act to determine the validity and effect of an election by the surviving spouse under section 18 of the Decedent Estate Law, the appeal is from an order denying a motion to open appellant’s default in proceeding to trial and from the decree dismissing his notice of election. Decree unanimously affirmed, with costs. No opinion. Appeal from order dismissed as academic, without costs. Present — Nolan, P. J., Adel, Wenzel, MaeCrate and Beldoek, JJ.